Citation Nr: 1520001	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  08-17 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to July 26, 2005, for the grant of service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from January 1973 to May 1974, from July 1974 to March 1976, from May 1976 to October 1976, and from April 1977 to October 1977.  However, the Veteran was dishonorably discharged from the period of service from January 1973 to May 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In April 2006, the VA RO in Atlanta, Georgia denied the Veteran's claim for PTSD.  The Veteran's claim was denied by the Board in March 2011.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In a January 2012 Order, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR).   

In a rating decision dated in May 2011, the Veteran was granted service connection for schizophrenia and assigned a 30 percent rating effective July 26, 2005.  The Veteran disagreed with the rating and effective date assigned.  In a decision dated in September 2013, the Veteran was granted a 100 percent rating for schizophrenia effective from July 26, 2005.  The Veteran appealed the issue of entitlement to an earlier effective date for service connection for schizophrenia.     

In October 2010, the Veteran testified at a Board hearing.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  In June 2012, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  No response was received from the Veteran. 

FINDINGS OF FACT

1.  The Veteran has PTSD that is attributable to active service.

2.  The Veteran's claim for service connection for PTSD (accepted as a claim for a psychiatric disorder) was received on July 26, 2005.

3.  Prior to July 26, 2005, VA did not receive or otherwise possess any document that can reasonably be construed as a formal or informal claim for VA benefits for an acquired psychiatric disability to include schizophrenia.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2014).

2.  Criteria for an effective date earlier than July 26, 2005, for the award of service connection for schizophrenia have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, records from the Social Security Administration (SSA) and private treatment records have all been obtained.  In correspondence dated in October 2013, the Veteran's representative indicated that the Veteran did not desire a hearing before the Board for the effective date issue.   

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran claims that he is entitled to service connection for PTSD.  He indicated that his PTSD was based on various stressors, including a report that he witnessed a fellow recruit commit suicide during basic training  (see March 2011 VA examination report) and a report that he witnessed a fellow recruit kill a drill instructor on the firing range (see statement dated in May 2014).  He specifically denied serving in the Republic of Vietnam in a statement dated in May 2014.  

A May 2014 response from the National Personnel Records Center (NPRC) indicates that there was no evidence to substantiate service in the Republic of Vietnam.  

A review of the Veteran's service treatment records (STRs) indicates that report of mental status evaluations dated in April 1974, September 1976, and August 1977 revealed no significant mental illness.  Psychiatric evaluations performed on various entrance and separation examinations were normal and the Veteran denied psychiatric symptoms on report of medical history forms prepared in conjunction with the entrance and separation examinations.  

A review of the post-service VA treatment records reflects that the Veteran was diagnosed with PTSD in October 2001.  The records also denote diagnoses of schizophrenia and psychosis.  The stressor upon which the diagnosis of PTSD was based is not clear following a review of the records.  The records variously reflect reference to the Veteran's report of killing people to seeing combat during service in Vietnam.  In October 2001, during a PTSD screen, the Veteran endorsed seeing someone badly injured or killed and being in combat.  

At a March 2011 VA examination, the Veteran reported that he witnessed a fellow Marine commit suicide during basic training.  The examiner diagnosed the Veteran with schizophrenia and indicated that the Veteran's psychiatric symptoms were exacerbated after he witnessed the suicide in service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

As noted above, the Board finds that the competent medical evidence shows a diagnosis of and treatment for PTSD.  Records associated with the claims file shows that VA has previously conceded that the Veteran witnessed a fellow service member commit suicide during basic training.  There are VA treatment records showing treatment for both PTSD and schizophrenia.  The records denoting a diagnosis of PTSD variously link the diagnosis to the Veteran's purported service in Vietnam and the Veteran's report of killing people during service.  As noted, both the Veteran and the service department have specifically indicated that the Veteran did not serve in Vietnam.  As such, it is unclear upon what stressor the PTSD diagnosis is based.  However, the Board has previously conceded that the Veteran witnessed a fellow recruit commit suicide and the VA treatment records show a diagnosis of PTSD.  Consequently, in the interest of conserving resources, the Board will grant service connection for PTSD.  It is of note that, to the extent the Veteran has PTSD, his symptoms are indistinguishable from his schizophrenia symptomatology.  

Service connection for PTSD is granted.

III.  Earlier Effective Date

Under applicable criteria, the effective date of an award of compensation based on an original claim (received beyond one year after service discharge) or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application thereof.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date for an award of direct service connection (received more than a year after discharge) will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2).  

In July 2005, approximately 28 years after separating from service, the Veteran first filed a claim for PTSD.  As noted, the Veteran was granted service connection for schizophrenia and assigned a 30 percent rating effective July 26, 2005, the date he filed a claim for service connection for PTSD.  The Veteran disagreed with the rating and effective date assigned.  In a decision dated in September 2013, the Veteran was granted a 100 percent rating for schizophrenia effective from July 26, 2005.

No earlier document is of record that might be interpreted as an informal claim for a psychiatric disability.  In October 2001, the Veteran submitted a VA Form 21-526 Veteran's Application for Compensation and Pension.  This document constitutes a formal claim for benefits.  However, the only disability listed on this form is a left shoulder disability.  

The Veteran's representative has argued that a VA Form 21-4138 received on August 22, 2002, should serve as an informal claim for benefits.  On the VA Form 21-4138, the Veteran stated, "Please use the attached documentation in support of my claim for disability."  The Veteran's representative acknowledged that the Veteran did not reference a specific disability and no psychiatric claim was pending at that time; however, he argued that because the records associated with the statement showed treatment for a psychiatric disorder, a psychiatric claim was reasonably raised at that time.  

The Board acknowledges that the VA treatment records submitted by the Veteran at the time of the August 2002 statement do show treatment for a psychiatric disorder.  However, the records also show treatment for disabilities other than a psychiatric disorder, and the Veteran actually had a claim pending for his shoulder at that time.

Moreover, an informal claim must identify the benefit sought.  See 38 C.F.R. § 3.155.  Here, the Veteran's statement did not identify any benefit sought, but rather stated generically to use the documents to support his claim.  Moreover, reports of hospitalization may be accepted as an informal claim, but only when such reports describe a disability for which service connection has previously been established.  38 C.F.R. § 3.157(b)(1).  Here, service connection was not in effect for a psychiatric disability at the time the records were received in August 2002.  As such, the records submitted once again do not constitute an informal claim.

The Veteran did not specifically raise a formal or informal claim for benefits until he submitted a statement claiming entitlement to service connection for PTSD in July 26, 2005.  As such, there is no evidence or allegation suggesting that he tried to file for service connection prior to July 2005.  

There is similarly no indication that the Veteran ever filed a claim within a year of separation.  As noted, the Veteran separated from service in 1977 and his claim for service connection for a psychiatric disability was not received until 2005.  As discussed, no earlier document can be construed as an informal claim.  

VA regulations direct that effective date is the latter of the date of receipt of the claim and the date entitlement arose.  VA treatment records dated prior to July 2005 reference psychiatric treatment.  However, it is clear in the regulations that service connection for an original claim shall not be earlier than the date of receipt of the application.  In this case, the earliest date an informal claim for benefits was received was on July 26, 2005, the effective date of service connection.  As such, the criteria for an earlier effective date for the grant of service connection for schizophrenia have not been met, and the Veteran's claim is accordingly denied.










ORDER

Service connection for PTSD is granted.  

An effective date prior to July 26, 2005, for the grant of service connection for schizophrenia is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


